DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    HEYER & ASSOCIATES, P.A.,
                            Appellant,

                                    v.

  BROWARD COUNTY SHERIFF'S OFFICE, GREGORY TONY, in his
          official capacity as Broward County Sheriff,
                             Appellee.

                              No. 4D20-614

                          [February 18, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. 19-10437 CACE
(08).

  Barbara A. Heyer and Marc H. Gold of Heyer & Associates, P.A., Fort
Lauderdale, for appellant.

   Beth J. Leahy and Jonathan S. Wickham of Walton Lantaff Schroeder
& Carson LLP, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.